Exhibit 10.1

August 21, 2002

Mr. James Donnelly
{address}

RE: Special Severance Benefits Protection

Dear Jim:

You are a participant in the amended and restated Wisconsin Energy Corporation
Special Executive Severance Policy (the "SESP"), the terms of which are
incorporated by reference into this letter. Capitalized terms used in this
letter shall have the same meaning as in the SESP. The SESP provides you with
certain Separation Benefits in the event of your termination of employment under
certain circumstances involving a Covered Termination Associated with a Change
in Control of Wisconsin Energy Corporation ("WEC"). You are the President of
WICOR Industries, Inc. a subsidiary of WEC and the purpose of this letter is to
provide you with special severance benefits under certain circumstances in the
event WEC determines to sell WICOR Industries, Inc.

Accordingly, if a "WICOR Industries Change of Control Event" as defined below
occurs, we agree WEC will provide you with the same Separation Benefits as are
provided in the SESP, under certain circumstances.

Those circumstances will be exactly the same as described in the SESP as a
"Covered Termination Associated with a Change in Control," provided only that
for purposes of this letter agreement, a term "WICOR Industries Change of
Control Event" shall be substituted in place of the term "Change in Control."
The term "WICOR Industries Change of Control Event" shall mean the sale or
distribution by WEC of WICOR Industries, Inc., whether such sale or distribution
occurs by way of a sale of the stock or of all or substantially all the assets
of WICOR Industries, or otherwise, but such term shall exclude any such sale or
distribution to you or any entity or group in which you have an interest.

If you become entitled to Separation Benefits under the terms of the SESP, no
benefits will become payable under this letter agreement, and vice versa, in
order to prevent any duplication. All of the other terms and provisions of the
SESP are incorporated by reference into this letter and shall apply to the
special severance benefits protection evidenced by this letter agreement.

If this is acceptable to you, please sign this letter in the space provided
below and return a copy to me, and this letter will then serve as a binding
agreement between us.

Very truly yours,

WISCONSIN ENERGY CORP.


By:  /s/ Richard A. Abdoo                         

The foregoing is accepted
as of August 26, 2002.


/s/ James Donnelly            
James Donnelly